                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE


   RICKY UPCHURCH, as Executor of the                  )
   Estate of JUANITA UPCHURCH, for the                 )
   Use and benefit of the Next of Kin,                 )
   CLAYTON UPCHURCH,                                   )
                                                       )            NO. 2:19-CV-00149-DCLC
                  Plaintiff,                           )
                                                       )
   v.                                                  )
                                                       )
   NATIONAL RIFLE ASSOCIATION and                      )
   LIFE INSURANCE COMPANY OF                           )
   NORTH AMERICA,                                      )
                                                       )
                  Defendants.                          )


                               MEMORANDUM OPINION AND ORDER

          National Rifle Association and Life Insurance Company of North America (Defendants)

   have filed a Motion to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6) [Doc. 36], as well as a

   Memorandum in Support [Doc. 37]. Plaintiff, Ricky Upchurch, as executor of the estate of Juanita

   Upchurch, (“Upchurch”), has responded in opposition to the motion [Docs. 39]. Defendants have

   filed a Reply [Doc. 42]. This matter is now ripe for resolution. Defendant’s Motion to Dismiss

   [Doc. 36] is DENIED in part. As further explained in this order, Plaintiff shall address whether

   he can maintain a cause of action under Tennessee Consumer Protection Act, Tenn. Code. Ann. §

   47-18-109, against Defendants in light of Tenn. Code Ann. § 56-8-113. Plaintiff shall file a

   response by October 20, 2020.

   I.     FACTUAL AND PROCEDURAL BACKGROUND

          On August 18, 2014, Clayton Upchurch was driving his motorcycle in Nevada when

   another vehicle entered his lane of travel, causing him to lose control of his motorcycle [Doc. 29,

                                                   1

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 1 of 10 PageID #: 389
   ¶ 4, 5]. The Amended Complaint alleges that “[u]pon arrival of emergency responders, [Clayton

   Upchurch] was immediately taken to the hospital. After multiple visits to local hospitals in

   Nevada, [Clayton Upchurch] succumbed to his injuries and passed away on August 22, 2014.”

   [Doc. 29, ¶ 7-8]. The Death Certificate lists the immediate cause of death as “metastatic adenoid

   cystic carcinoma” and lists other significant conditions contributing to his death as “blunt force

   chest trauma due to motor vehicle collision” [Doc. 29-2]. It describes his death as an “accident.”

   In a letter to Ms. Angela Smith, the Clark County Office of Coroner/Medical Examiner described

   the “Manner of Death: Accident.1” [Id.].

           The Amended Complaint alleges that Defendants had issued an accidental death insurance

   policy to Clayton Upchurch and that he was current on his premiums as of the date of his death.

   [Doc. 29, ¶¶1, 2]. The Amended Complaint further alleges that “[t]he relatives of the decedent,

   pursuant to the terms of the policy, gave proper notice as required by said policy of insurance and

   complied in all particulars with the terms and condition of the policy.” [Doc. 29, ¶ 11]. It further

   alleges that Defendants have “effectively den[ied] this claim” despite their exercise of diligent

   efforts to collect on this policy. [Id. at ¶ 12].

           As a result of the denial, on July 1, 2019, Plaintiff filed a complaint in the Chancery Court

   for Sullivan County [Doc. 1-1]. Defendants removed the case to this Court on August 15, 2019.

   On August 21, 2019, it filed an Answer [Doc. 10, 11]. On January 8, 2020, Plaintiff filed this

   Amended Complaint [Doc. 29].          On January 27, 2020, Defendants filed this pending Motion to

   Dismiss [Doc. 36].



   1
     Both the Death Certificate and the letter were Exhibits to Plaintiff’s Complaint. “When a court is
   presented with a 12(b)(6) motion, it may consider the Complaint and any exhibits attached thereto,
   public records, items appearing in the record of the case and exhibits attached to defendant's mo-
   tion to dismiss so long as they are referred to in the Complaint and are central to the claims con-
   tained therein.” Bassett v. Nat'l Coll. Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008)
                                                       2

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 2 of 10 PageID #: 390
   II.    ANALYSIS

   A.     Standard of Review

          Defendants seek a full dismissal of this action under Fed.R.Civ.P. 12(b)(6), arguing that

   Plaintiff has failed “to state a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). In

   ruling on a motion to dismiss, the Court is required to “construe the complaint in a light most

   favorable to the plaintiff, accept all of the factual allegations as true, and determine whether the

   plaintiff undoubtedly can prove no set of facts in support of his claims that would entitle him to

   relief.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citing Allard v.

   Weitzman (In Re DeLorean Motor Co.), 991 F.2d 1236. 1240 (6th Cir. 1993); Mayer v. Mylod,

   988 F.2d 635, 638 (6th Cir. 1993)). In other words, and when a claim could be construed as

   communicating more than one inference, “it must be construed in the plaintiff’s favor.” Id. (citing

   Allard, 991 F.2d at 1240; Mayer, 988 F.2d at 638). For this reason, “a judge may not grant a Rule

   12(b)(6) motion based on a disbelief of a complaint’s factual allegations.” Id. (citing Allard, 991

   F.2d at 1240; Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir. 1990)).

          Even still, our nation’s highest Court has clearly opined that a plaintiff must supply more

   than bare-bones allegations in order to prevail over a defendant’s 12(b)(6) motion to dismiss. E.g.,

   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In keeping with both the Court’s command in

   Iqbal and with the so-called well-pleaded complaint rule established by Fed.R.Civ.P. 8(a), a

   plaintiff need not proffer “detailed, factual allegations,” but they must, at a minimum, bring to

   light something more than a “defendant-unlawfully-harmed-me accusation.” Id. at 678. A

   plaintiff’s claim will satisfy this standard when it “pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

   omitted).



                                                    3

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 3 of 10 PageID #: 391
   B.     Defendants’ Motion to Dismiss [Doc. 36].

          Defendants have filed a Motion to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6) for failure to

   state a claim under the policy and under the Tennessee Consumer Protection Act (TCPA).

   Regarding Plaintiff’s claim under the policy, they claim the complaint should be dismissed for

   four reasons. First, they claim that the complaint was not timely filed within three years and 90

   days of Clayton Upchurch’s death [Doc. 37, pg. 1]. Second, they claim that Plaintiff waited nearly

   four years to provide proof of loss [Id. at 2]. Third, Clayton Upchurch’s immediate cause of death

   was not the accident, but cancer. Thus, his death is not as a result of a covered “Accident.” [Id.].

   Fourth, they claim Clayton Upchurch’s death is “excluded from coverage by the sickness or

   disease exclusion.” [Doc. 37]. On the TCPA claim, they argue that the claim is time barred and

   Plaintiff has not otherwise adequately plead it consistent with Fed.R.Civ.P. 8.

          1.      Whether Plaintiff timely filed his Complaint and Proof of Loss.

          Defendants argue Plaintiff has failed to state a claim upon which relief may be granted

   because he did not file his Complaint within three years and 90 days of Clayton Upchurch’s death.

   Defendants allege that Plaintiff failed to comply with the Legal Actions provision which sets the

   limit of time in which a lawsuit may be filed. They allege that the Policy required Plaintiff to have

   filed “suit nearly two years before this case was filed.” [Doc. 37, pg. 9]. The policy provides that

   “No such action shall be brought more than 3 years … after the time written proof of loss is re-

   quired to be furnished.” [Doc. 37, pg. 9]. Because the policy required the proof of loss to be filed

   within 90 days of the date of loss, Defendants argue, the Complaint is untimely.

          The policy, however, also provides for an exception to the filing of the proof of loss within

   that time period: “If that is not reasonably possible, we will not deny or reduce any claim if proof

   is furnished as soon as reasonably possible.” Plaintiff has alleged that he complied with the policy



                                                    4

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 4 of 10 PageID #: 392
   provisions to warrant payment on the claim. Whether or not he did file “as soon as reasonably

   possible” is an issue that is in dispute and cannot be resolved on the pleadings. For the Court to

   find that he has not would require the Court to consider matters outside the pleadings, something

   the Court is generally prohibited from doing at this stage. To do so, the Court would have to treat

   the motion as a summary judgment motion. See Fed.R.Civ.P. 12(d). The Court declines to do so.

          Defendants also claim Plaintiff failed to comply with the proof of loss provisions of the

   policy, which requires written proof of loss within 90 days of the date of loss. Defendants claim

   that they may be prejudiced because of this failure in their investigation of the claim. Again, the

   Court cannot find Plaintiffs have failed in this regard based on the pleadings themselves. Plaintiff

   alleged in his complaint that he complied “pursuant to the terms of the policy” in giving notice “as

   required by said policy of insurance and complied in all particulars with the terms and condition[s]

   of the policy.” [Doc. 29, ¶ 11]. For purposes of reviewing a Rule 12(b)(6) motion, the issue is

   whether the Plaintiff has alleged “sufficient factual matter, accepted as true, to ‘state a claim to

   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). With regard to the

   issue of proof of loss, Plaintiff has at least asserted a factual allegation which, if assumed to be

   true, would defeat the Defendant’s argument for dismissal.

          2.      Whether Clayton Upchurch’s death is a covered loss.

          Defendants also argue that the Court should dismiss the claim because Clayton Upchurch’s

   death is excluded under the policy. They argue that under the policy “benefits are payable if an

   insured dies as a direct result from an Accident and no other cause.” [Doc. 37, pg. 11]. The policy

   provides that an “accident” is an event that “results independent of a disease or sickness: a sudden,

   unforeseeable external event which (1) causes injury to you; and (2) which is not contributed to by

   disease, sickness, mental or bodily infirmity.” [Doc. 37, pg. 11](quoting the Policy).



                                                     5

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 5 of 10 PageID #: 393
          Defendants point to the Death Certificate as proof that the immediate cause of death was

   not the accident but cancer. Defendants argue that because the death certificate lists “metastatic

   adenoid cystic carcinoma” as the “immediate cause” of death, the death cannot be covered. It is

   not a “covered” injury and is excluded by the policy. They also argue that Upchurch’s death is

   excluded from coverage by the sickness or disease exclusion. But that argument gives too much

   weight to a death certificate at this stage in the proceedings. See Duncan v. Minnesota Life Ins.

   Co., No. 3:17-CV-00025, 2020 WL 430958, at *8 (S.D. Ohio Jan. 28, 2020), reconsideration de-

   nied, No. 3:17-CV-00025, 2020 WL 1891703 (S.D. Ohio Apr. 16, 2020)(finding that the use of

   the term “accident” in a coroner’s report is certainly not “automatically dispositive”).       In any

   event, the death certificate describes Clayton Upchurch’s death as both due to carcinoma and as a

   result of an accident. To accept Defendants’ argument would make the death certificate disposi-

   tive, and it is not, at least not given the other allegations outlined in the Amended Complaint.

          Because this is a motion to dismiss for failure to state a claim and not a summary judgment

   motion, Plaintiff retains the benefit of the doubt with regard to all allegations contained within his

   complaint. See, e.g., Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). And,

   in this action, the Court can reasonably infer that the serious accident on August 18, 2014, resulted

   in Plaintiff’s death four days later. Indeed, the Amended Complaint alleges that Clayton Upchurch

   died as a result of his injuries he sustained in the accident. [Doc. 29, ¶ 8].     Whether Clayton

   Upchurch’s death is a covered loss is not an issue the Court can resolve on a motion to dismiss for

   failure to state a claim. At present, Defendants moved to dismiss this matter under a standard of

   legal analysis that obligates the Court to show great deference to Plaintiff’s allegations. In other

   words, and in keeping with the same reasoning that “a judge may not grant a Rule 12(b)(6) motion

   based on a disbelief of a complaint’s factual allegations,” a Court may decline a defendant’s motion



                                                     6

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 6 of 10 PageID #: 394
   to dismiss precisely because it does find a logical basis on which to believe Plaintiff’s allegations.

   Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citing Allard, 991 F.2d at

   1240; Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir. 1990)). This court need not entertain the

   merits of either party’s claims related thereto beyond the initial inquiry into Plaintiff’s complaint

   and its ability to withstand a Rule 12(b)(6) motion to dismiss. Fed.R.Civ.P. 12(b)(6).

           3.      Whether Defendants have breached the contract.

           Defendants also argue that the Complaint should be dismissed “because it is premature.”

   [Doc. 37, pg. 7]. They argue they did not breach the contract because “the third-party administrator

   never made a decision on Plaintiff’s claim.” [Doc. 37, pg. 8]. They allege Plaintiff did not go

   through the claims process appropriately and instead filed this lawsuit prematurely. Defendants

   claim “Plaintiff should be required to at least participate in the claims process like other claimants

   and allow Defendants the opportunity to investigate and make a determination on Plaintiff’s claim

   prior to filing suit.” [Doc. 37, pg. 8].

           Arguing that Plaintiff filed his complaint prematurely is an interesting point to make con-

   sidering Defendants argued the Court should dismiss the Complaint because Plaintiff filed it too

   late. Putting that irony aside, the Court is required to focus on whether Plaintiff has stated a claim.

   As already noted, he has. Whether ultimately he is successful will have to wait to another day to

   resolve. But on the pleadings, giving him the benefit of the doubt, he has stated a claim.

           Accordingly, and notwithstanding the possibility that subsequent action might reveal dis-

   positive evidence to the contrary, Plaintiff’s allegations can withstand the Defendant’s Motion to

   Dismiss [Doc. 36]. Therefore, Defendant’s motion to dismiss on these grounds is DENIED.

           4.      Plaintiff’s Claims under the Tennessee Consumer Protection Act.

           Defendants next argue it could not have engaged in a deceptive trade practice because it



                                                     7

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 7 of 10 PageID #: 395
   never decided Plaintiff’s claim. They also argue it fails to comply with Fed.R.Civ.P 8, which

   requires more than conclusory statements when it comes to alleging fraud. They also claim it is

   barred by the statute of limitations.

          Plaintiff seeks treble damages for violations of the TCPA. He has alleged that Defendants

   have “intentionally breached the contract, [have] not dealt in good faith with the plaintiff, that the

   defendant’s accepted money for premiums and [have] woefully refused to pay pursuant to the

   policy terms even though said policy has been submitted to the insurance company for many

   months.” [Doc. 29, ¶ 13]. He alleges that Defendants are “guilty of deceptive trade practices” in

   violation of the Tennessee Consumer Protection Act, entitling him to treble damages [Doc. 29, ¶

   14].

          The Sixth Circuit recently addressed whether a plaintiff can recover treble damages against

   an insurer. Endrawes v. Safeco Ins. Co., 737 F. App'x 731, 735 (6th Cir. 2018). The case in

   Endrawes was removed to federal court based on diversity jurisdiction, that is, not only were the

   parties diverse, but the amount in controversy exceeded $75,000.00. The district court determined

   that removal was proper because the amount in controversy exceeded the $75,000 minimum. But

   it only exceeded that amount because the complaint had sought treble damages under the TCPA.

   It noted “the treble damages could be considered in calculating the amount in controversy,

   notwithstanding the dismissal of the TCPA claim, because Plaintiffs sought such damages ‘at the

   time of removal.’” Id. The Sixth Circuit reversed, noting that “[i]n 2011, the Tennessee legislature

   passed a statute [Tenn. Code Ann. § 56-8-113] that ‘prohibits private causes of action in cases

   involving insurance claims.’” Id. (quoting Riad v. Erie Ins. Exch., 436 S.W.3d 256, 269 (Tenn.

   Ct. App. 2013)). Tenn. Code Ann. § 56-8-113 provides that Titles 50 and 56 “shall provide the

   sole and exclusive statutory remedies and sanctions applicable to an insurer … for alleged breach



                                                     8

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 8 of 10 PageID #: 396
   of, or for alleged unfair or deceptive acts of or practices in connection with, a contract of

   insurance….” Id. The Sixth Circuit concluded that the insurance company could not rely on an

   element of damages to meet the amount in controversy requirement “for which the Plaintiffs are

   statutorily ineligible.” Id. Treble damages were a “legal impossibility.” Id.

            In this case, Plaintiff’s Amended Complaint alleges Defendants are “guilty of deceptive

   trade practices all of which are in violation of the Consumer Protection Act,” which Plaintiff

   contends entitle him to treble damages [Doc. 29, ¶ 14]. Thus, it appears that Plaintiff is pursuing

   a claim under the TCPA that has been preempted by Tenn. Code Ann. § 56-8-113. In fact, the

   Tennessee Court of Appeals noted that “[e]ffective April 29, 2011, the General Assembly

   established that the sole remedy for claims against insurance companies is under Tenn. Code Ann.

   § 56–8–113….” Brooks v. Tennessee Farmers Mut. Ins. Co., No. M2013-02326-COA-R3CV,

   2014 WL 6735129, at *4 fn. 6 (Tenn. Ct. App. Nov. 26, 2014). This conclusion is consistent with

   how other courts in this district have addressed the issue. See Spring Place Church of God of

   Prophecy v. Bhd. Mut. Ins. Co., No. 1:13-CV-405, 2015 WL 12531988, at *3 (E.D. Tenn. Mar.

   16, 2015)(“According to Tenn. Code Ann. § 56–8–113, titles 50 and 56 of Tennessee's code are

   the only titles that contain statutory remedies for disputes arising from insurance agreements”). In

   Spring Place Church of God, the district court dismissed the plaintiff’s TCPA because “the cause

   of action did not accrue until 2013, after the effective date of the statute…” Id. The middle district

   also interpreted Tenn. Code Ann. § 56-8-113 as eliminating “the TCPA as a viable cause of action

   for disputes arising from the insurer-insured relationship because the TCPA is not contained in

   Title 50 or Title 56.” Montesi v. Nationwide Mut. Ins. Co., 970 F. Supp. 2d 784, 789 (W.D. Tenn.

   2013).

            Because Defendants did not raise this as an issue, Plaintiff has not had an opportunity to



                                                     9

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 9 of 10 PageID #: 397
   address it. Accordingly, the Court DIRECTS Plaintiff to address whether, considering Tenn.

   Code Ann. § 56-8-113, he may proceed with a claim under the TCPA against Defendants. Plaintiff

   shall file a response by October 19, 2020 or else his claim under the TCPA will be dismissed for

   failure to state a claim upon which relief can be granted.

   III.     CONCLUSION

            For the foregoing reasons, Defendants’ motion to dismiss for failure to state a claim is

   DENIED in part. Plaintiff shall file a response addressing whether he has a cause of action under

   the TCPA given the enactment of Tenn. Code Ann. § 56-8-113 by October 19, 2020.

          SO ORDERED:



                                                         s/Clifton L. Corker
                                                         United States District Judge




                                                   10

Case 2:19-cv-00149-DCLC-CRW Document 44 Filed 10/06/20 Page 10 of 10 PageID #: 398
